    Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 1 of 50



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


ADVANCE AMERICA, CASH ADVANCE
CENTERS, INC., et al.,

                  Plaintiffs,

     v.                               Civil Action No. 14-953-TNM

FEDERAL DEPOSIT INSURANCE
CORPORATION, et al.,

                  Defendants.



          PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES
          IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT




     Date: October 12, 2018                Charles J. Cooper (Bar No. 248070)
                                           ccooper@cooperkirk.com
                                           David H. Thompson (Bar No. 450503)
                                           Peter A. Patterson (Bar No. 998668)
                                           Nicole J. Moss (Bar No. 472424)
                                           Harold S. Reeves (Bar No. 459022)
                                           John D. Ohlendorf (Bar No. 1024544)
                                           COOPER & KIRK, PLLC
                                           1523 New Hampshire Avenue, N.W.
                                           Washington, D.C. 20036
                                           (202) 220-9600
                                           (202) 220-9601 (fax)

                                           Attorneys for Plaintiffs
          Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 2 of 50



                                                  TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................4

I.        Payday Lending ...................................................................................................................4

II.       The Origins of Operation Choke Point ................................................................................5

III.      The Expanding Definition of Reputation Risk ....................................................................7

IV.       Operation Choke Point Continues .....................................................................................12

V.        Operation Choke Point’s Effects .......................................................................................25

ARGUMENT .................................................................................................................................29

I.        Plaintiffs Advance America, Check Into Cash, and Northstate Have Standing
          To Sue Defendants For Violating their Due Process Rights..............................................30

II.       Defendants’ Actions Amount to a Continuing Violation of the Due Process Clause. ......35

          A.         Defendants Have Violated Plaintiffs’ Due Process Rights Under the
                     Stigma-Plus Theory. ..............................................................................................36

          B.         Defendants Have Violated Plaintiffs’ Due Process Rights Under the
                     Reputation-Plus Theory. ........................................................................................41

III.      Plaintiffs Are Entitled to an Appropriate Remedy. ............................................................44

CONCLUSION ..............................................................................................................................45




                                                                     i
           Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 3 of 50



                                              TABLE OF AUTHORITIES

  Cases                                                                                                                      Page
  Bartel v. Federal Aviation Admin., 617 F. Supp. 190 (D.D.C. 1985)............................................39
* Bartel v. Federal Aviation Administration, 725 F.2d 1403 (D.C. Cir. 1984) ....................38, 39, 40
  Beck v. Test Masters Educ. Servs. Inc., 994 F. Supp. 2d 98 (D.D.C. 2014) ..................................45
  Bennett v. Spear, 520 U.S. 154 (1997) ..........................................................................................30
* Board of Regents of State Colleges v. Roth, 408 U.S. 564 (1972).................................3, 36, 41, 42
  Cafeteria & Rest. Workers Union, Local 473 v. McElroy, 367 U.S. 886 (1961) ..........................35
  Dow Jones & Co. v. Ablaise Ltd., 606 F.3d 1338 (Fed. Cir. 2010) ...............................................45
* Dupuy v. Samuels, 397 F.3d 493 (7th Cir. 2005) .....................................................................40, 41
  Fahey v. Mallonee, 332 U.S. 245 (1947) .........................................................................................7
  Filebark v. DOT, 555 F.3d 1009 (D.C. Cir. 2009) ........................................................................36
  Glenn v. Thomas Fortune Fay, 222 F. Supp. 3d 31 (D.D.C. 2016)...............................................45
  Gordon v. Holder, 721 F.3d 638 (D.C. Cir. 2013) ........................................................................45
* Humphries v. County of Los Angeles, 554 F.3d 1170 (9th Cir. 2009) .....................................41, 44
  Hurtado v. People of Cal., 110 U.S. 516 (1884) .........................................................................3, 4
  Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ....................................................................30
* Lyons v. Barrett, 851 F.2d 406 (D.C. Cir. 1988) .....................................................................42, 44
* National Council of Resistance of Iran v. Department of State,
     251 F.3d 192 (D.C. Cir. 2001) ...........................................................................................38, 43
  Nken v. Holder, 556 U.S. 418 (2009) ............................................................................................45
  O’Donnell v. Barry, 148 F.3d 1126 (D.C. Cir. 1998) ..............................................................42, 43
  Old Dominion Dairy Prods., Inc. v. Secretary of Defense, 631 F.2d 953 (D.C. Cir. 1980) ..........43
  Owen v. City of Independence, Mo., 445 U.S. 622 (1980) ............................................................43
  Paul v. Davis, 424 U.S. 693 (1976) ...............................................................................3, 37, 38, 42
  PDK Labs Inc. v. Reno, 134 F. Supp. 2d 24 (D.D.C. 2001) ..........................................................40
* Reeve Aleutian Airways, Inc. v. United States, 982 F.2d 594 (D.C. Cir. 1993) ......................39, 40
  Scenic America, Inc. v. DOT, 983 F. Supp. 2d 170 (D.D.C. 2013) ...............................................30
  Tozzi v. United States Dep’t of Health & Human Servs., 271 F.3d 301 (D.C. Cir. 2001) .............30
  Trifax Corp. v. District of Columbia, 314 F.3d 641 (D.C. Cir. 2003) ...........................................35
  Utah v. Evans, 536 U.S. 452 (2002) ..............................................................................................35
* Valmonte v. Bane, 18 F.3d 992 (2d Cir. 1994) ........................................................................40, 41
  West v. Lynch, 845 F.3d 1228 (D.C. Cir. 2017) .............................................................................30


                                                                  ii
            Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 4 of 50



* Wisconsin v. Constantineau, 400 U.S. 433 (1971) ..................................................3, 35, 36, 37, 44

  Constitutional and Statutory Provisions, Regulatory Materials, and Rules
  U.S. CONST. amend. V .....................................................................................................................9
  12 U.S.C.
       § 1831o(f)(2) ..............................................................................................................................9
       § 1831p-1 ...................................................................................................................................7
       § 1831p-1(e)(1) ..........................................................................................................................9
  12 C.F.R. Pt. 364, App. A ................................................................................................................7
  12 C.F.R. § II(A) ..............................................................................................................................7
  FED. R. CIV. P. 56 ...........................................................................................................................29

  Other
  FDIC, Managing Risks in Third-Party Payment Processor Relationships, SUPERVISORY
     INSIGHTS, Summer 2011 ............................................................................................................9
  FDIC, Financial Institution Letter: Foreign-Based Third-Party Service Providers,
     FIL-52-2006 (June 21, 2006) .....................................................................................................8
  FDIC, Financial Institution Letter: Guidance for Managing Third Party Risk,
     FIL-44-2008 (June 6, 2008) ...................................................................................................... 8
  FDIC, Financial Institution Letter: Guidance on Payment Processor Relationships,
     FIL-127-2008 (Nov. 7, 2008) ................................................................................................8, 9
  FDIC, Financial Institution Letter: Payday Lending Programs, FIL-14-2005 (Mar. 1, 2005) ........5
  FDIC, Financial Institution Letter: Revised Guidance on Payment Processor Relationships,
     FIL-3-2012 (Jan. 31, 2012) ......................................................................................................10
  FDIC, Financial Institution Letter: FDIC Supervisory Approach to Payment Processing
     Relationships With Merchant Customers That Engage in Higher-Risk Activities,
     FIL-43-2013 (Sept. 27, 2013) ..................................................................................................10
  FDIC, Financial Institution Letter: FDIC Clarifying Supervisory Approach to Institutions
     Establishing Account Relationships with Third-Party Payment Processors,
     FIL-41-2014 (July 28, 2014)..............................................................................................11, 12
  OCC, Risk Management Guidance: Third Party Relationships, OCC Bull. No. 2013-29
    (Oct. 30, 2013) .........................................................................................................................10




                                                                         iii
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 5 of 50



                                        INTRODUCTION

       In late 2010 or early 2011, the Regional Directors of the FDIC—the officials in the field

entrusted with supervising the “safety and soundness” of banks throughout the Nation—were

summoned to Washington D.C. and received an important message direct from the “Sixth Floor”

offices of the Chairman himself: “if a bank was found to be involved in payday lending,” in any

of the Regional Offices, “someone was going to be fired.” SOF ¶ 18 (emphasis added).

Accordingly, “if an institution in their region was facilitating payday lending, the Regional

Director should require the institution to submit a plan for exiting the business.” SOF ¶ 16. Payday

lending—the chosen trade of the Plaintiffs in this case—is a lawful, legitimate business. Payday

loans provide short-term credit to millions of American households, especially those that are

underbanked, helping them to pay their bills between paychecks without relying on more costly

forms of informal credit such as overdraft protection, bounced checks, and late-payment fees. But

starting in 2011, payday lenders found themselves in the cross-hairs of a clandestine pressure

campaign, carried out by the banking regulators at the FDIC and OCC through backroom meetings,

threatening letters, and whispered threats, all in pursuit of a single-minded purpose: to cast payday

lending as a “high-risk,” “dirty business,” and to “stop [supervised] banks from facilitating” the

industry by all “available means.” SOF ¶¶ 32, 73, 118, 157.

       Like many other modern businesses, payday lenders rely upon banking services—in

particular, access to the Automated Clearing House (“ACH”) network and check-cashing

services—to operate. As Defendants perceived, this vulnerability could be exploited: by cutting

off the industry’s access to the banking systems, they could “choke out” payday lending, without

ever regulating it directly, merely by leveraging their existing supervisory authority over the banks.

Accordingly, in an act as remarkable for its candor as its alarming implications for our democracy,




                                                  1
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 6 of 50



the Government itself dubbed the pressure campaign “Operation Choke Point.”

       Defendants pursued the campaign with both enthusiasm and tenacity. In the FDIC’s

Washington Office, senior officials compiled and disseminated lists of banks with payday-lender

customers, brainstormed ideas for cutting off the industry’s access to the banking system, and

through both formal regulatory guidance and informal conversations created the general

“expectation [that officials in the field should] discourage institutions from facilitating payday

lending.” SOF ¶ 97. And in the regional offices, the banking regulators used a variety of methods

to “encourage” banks to end their relationships with payday lenders. In some cases, regional

officials employed naked pressure tactics: directing banks to terminate specific accounts and

threatening them with punitive, retaliatory consequences if they did not comply. The FDIC

threatened some banking officials with criminal prosecution if they persisted in banking payday

lenders. And when the banks inevitably yielded to this unbearable pressure, the FDIC then

immediately demanded that the decision be portrayed as a voluntary action to whitewash the

agency’s backroom pressure tactics.

       In other cases, Defendants pursued a more nuanced approach: instructing banks that payday

lenders are “high risk” customers, and if financial institutions wish to do business with them, they

must pay a price—in the form of costly, heightened due-diligence and enhanced monitoring and

compliance practices. Indeed, the FDIC admits to this day that it imposes these extra costs on

banks who elect to do business with payday lenders—adopting what amounts to an unauthorized

regulatory surcharge on serving anyone in the payday lending industry. SOF ¶ 77.

       The effects of Defendants’ operation have been predictable, uniform, and severe. Plaintiffs

have seen bank after bank end longstanding, beneficial relationships with them. In some cases

these terminations have come without any explanation at all—although a few bank officers have




                                                 2
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 7 of 50



later explained that their hand was forced by their regulators, who instructed them to exit the entire

industry. SOF ¶¶ 213–22. And in other cases, the banks have explained that they could no longer

afford to keep payday lenders as customers because of “the heightened scrutiny required by our

regulators.” SOF ¶ 200. Since 2011, Plaintiffs have lost relationships with scores of banks, have

been refused service by hundreds more, and have spent millions of dollars in banking fees and on

workarounds such as armored car-services as a result of their restricted access to the banking

system. From Defendants’ perspective, Operation Choke Point has been a resounding success.

       The Due Process Clause does not permit the Government to attack the law-abiding

members of a lawful industry in this manner. The Constitution’s guarantee of due process is a

bulwark of the rule of law, and it “was designed to protect the citizen against all mere acts of

power, whether flowing from the legislative or executive branches of the government.” Hurtado

v. People of Cal., 110 U.S. 516, 527 (1884). The evidence amassed in discovery shows that

Plaintiffs are entitled to judgment on either of two related due process theories.

       First, under Wisconsin v. Constantineau, 400 U.S. 433 (1971), due process must be

afforded before the Government can stigmatize individuals in a way that prevents them from

exercising pre-existing liberty or property rights “in common with the rest of the citizenry.” Paul

v. Davis, 424 U.S. 693, 708 (1976). Constantineau involved the liberty to purchase alcohol; here,

Defendants have restricted payday lenders’ liberty to access the banking system—a liberty of far

more consequence—by tarring them as illegitimate and “high risk” and by imposing an

unauthorized regulatory surcharge on any bank bold enough to do business with them. Second,

under Board of Regents of State Colleges v. Roth, 408 U.S. 564 (1972), due process must be

afforded before the Government can make stigmatizing statements in connection with the

extinguishment of a right or benefit. Here, Defendants have coerced banks across the nation into




                                                  3
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 8 of 50



extinguishing Plaintiffs’ bank accounts—all against the backdrop of the stigmatizing charge that

banking payday lenders is a “high-risk” proposition and that even offering a payday lender a

checking account could tarnish a bank’s reputation.

       The Constitution will not brook these “mere acts of power,” Hurtado, 110 U.S. at 527—

not, at least, without a modicum of due process—and the Court must declare Defendants’ pressure

tactics unlawful and put a stop to them.

                                  FACTUAL BACKGROUND

I.     Payday Lending

       Payday loans—short-term loans that operate as an advance on the borrower’s paycheck or

other income—provide short-term credit to millions of American households. SOF ¶¶ 1, 2. This

form of credit is especially important to minority and other vulnerable communities that are

underbanked, because payday loans are more readily available than more traditional forms of

credit and allow these underbanked individuals to bridge unexpected financial needs between

income installments. SOF ¶¶ 2, 3. Payday loans are less costly than the informal credit systems on

which many consumers must rely in the absence of payday advances, such as overdraft protection,

bounced checks, and late bill payment fees. SOF ¶ 3. Simply put, a payday loan is a convenient

and reasonably-priced vehicle for short-term financial needs.

       Payday lenders rely on banking services to operate. SOF ¶ 4. Like any other business, most

payday lenders depend on banks for basic financial services such as the provision of lines of credit

and the management of the outflow and inflow of money from accounts payable and receivable.

SOF ¶ 6. Critically, the basic payday lending business model also relies on banks to provide access

to the Automated Clearing House (“ACH”) network and check-cashing services. When a

prospective borrower applies for a payday loan, he or she typically provides a post-dated check or

an electronic debit authorization for the value of the loan, plus a fee. SOF ¶ 4. The lender


                                                 4
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 9 of 50



immediately advances the customer funds, and then, after a specified period of time, the borrower

returns to repay the loan and fee. SOF ¶ 5. But if the customer does not return, the terms of the

transaction permit the lender to deposit the post-dated check or to execute the debit authorization.

In order to execute a debit authorization, the lender generally must have access to the ACH

network, either directly or through a Third-Party Payment Processor (“TPPP”)—an entity that uses

banking services to process payments for customers of its own. SOF ¶ 5. While there are

alternatives to ACH access—such as physically transporting cash to and from remote depository

institutions via armored car—they all entail additional hassle for the customer or significantly

higher transaction costs, and they have therefore proven not to be a viable method of operation

over the long-term. SOF ¶¶ 233, 248.

       The reliance of payday lending on access to banking services—and, especially, the ACH

network—is a critically important fact in this case. For Defendants, perceiving that access to

banking services was the oxygen necessary to the payday lending industry’s survival, resolved to

suffocate the industry by choking off this air supply.

II.    The Origins of Operation Choke Point

       Defendants have a longstanding animus against payday lending. In early 2005, for instance,

the FDIC undertook a successful campaign to force banking institutions to stop directly offering

payday loans. On March 1, 2005, the FDIC issued a Financial Institution Letter expressly

identifying payday lending as “a high-risk activity,” that raised a number of “concerns.” FDIC,

Financial Institution Letter: Payday Lending Programs, FIL-14-2005 at 2 (Mar. 1, 2005); SOF ¶

9–10. “As a result of the guidance and related supervisory actions, the relatively few FDIC-

supervised institutions that were making payday loans stopped doing so in 2006.” SOF ¶ 11 (OIG

Report at 12).

       Having successfully stopped banks from entering the payday lending industry, Defendants


                                                 5
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 10 of 50



next shifted the regulatory crosshairs to the industry itself. According to records produced to

Congress, for example, a 2012 meeting of the Financial Fraud Enforcement Task Force’s

Consumer Protection Working Group—which included representatives from the FDIC and OCC,

as well as DOJ and the Board—proposed that the agencies “[p]lan and execute national operations

targeting specific types of consumer fraud” including “payday lending” alongside such other

clearly illegal activities as “identity theft,” “business opportunity schemes,” and “counterfeiting.”

SOF ¶ 12–13. While the banking regulators do not have regulatory jurisdiction over payday lenders

directly, they recognized that their vast, discretionary authority over the Nation’s financial

institutions provided them with a convenient “means to get at payday lending” indirectly “(either

by the bank’s direct customer or through a third party payment processor).” SOF ¶ 60.

       Defendants could leverage their authority over banks to “get at” the payday-lender

customers of those banks because of two facts: First, as discussed above, the payday lending

business model is critically reliant on access to banks to provide basic financial services and access

to the ACH network. And second, because banks are subject to intensive federal regulation, they

are particularly vulnerable to regulatory pressure—a fact not lost on the government officials

involved in the emerging campaign against payday lending. For example, one official noted early

on that “[b]anks are sensitive to the risk of civil/criminal liability and regulatory action,” and the

banking regulators could thus pressure them to “scrutinize immediately” their relationships with

the payday lending industry merely by “sending a letter to a senior bank executive.” SOF ¶ 15.

The DOJ officials involved thus themselves dubbed the project “Operation Choke Point”—as it

was designed to “choke out” payday lenders and other “high risk” businesses by constricting their




                                                  6
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 11 of 50



access to necessary banking and payments networks at the most vulnerable point. SOF ¶ 8. 1

       While DOJ formally named the operation only late in 2012, by that point the FDIC’s efforts

to cut payday lenders off from the banking system were already well underway. In late 2010 or

early 2011, the FDIC’s senior Washington officials convened a meeting of all Regional Directors

(or their designees)—the heads of the FDIC’s field offices, in charge of supervising financial

institutions throughout the Nation. SOF ¶ 16. The Senior Deputy Director informed the Regional

Directors that he had discussed payday lending with the “Sixth Floor”—shorthand for the FDIC’s

Chairman and senior leadership—and that the regional offices were to implement the following

approach: “if an institution in their region was facilitating payday lending, the Regional Director

should require the institution to submit a plan for exiting the business.” SOF ¶ 16, 17. The message,

according to one of the Regional Directors at the meeting, was unambiguous: “if a bank was found

to be involved in payday lending, someone was going to be fired.” SOF ¶ 18 (emphasis added).

III.   The Expanding Definition of Reputation Risk

       The legal fulcrum of Defendants’ campaign against payday lenders has been an amorphous

and expanding definition of “reputation risk.” “Banking is one of the longest regulated and most

closely supervised of public callings,” Fahey v. Mallonee, 332 U.S. 245, 250 (1947), and the FDIC

and OCC have vast authority to ensure the “safety and soundness” of the banks they supervise,

see, e.g., 12 U.S.C. § 1831p-1. Pursuant to this authority, Defendants have published high-level

“interagency guidelines establishing standards for safety and soundness,” 12 C.F.R. Pt. 364, App.

A, which require banks to maintain “internal controls . . . that provide for . . . [e]ffective risk

assessment.” Id. § II(A). The specifics of what this requirement entails are not defined in the


       1
          While the name “Operation Choke Point” could be seen as limited specifically to the DOJ
initiative, we use the term to refer to the broader campaign, which included Defendants. While the
DOJ has since repudiated its share of the operation, the record evidence discussed below shows
that Defendants’ campaign endures.


                                                 7
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 12 of 50



guidelines, but rather have been the subject of an evolving set of guidance documents.

       One category of risk that Defendants have identified is “reputation risk.” Traditionally,

reputation risk has been understood to reflect the potential that a bank’s own practices could cause

it to have a negative reputation in the community and that this impaired reputation could threaten

the bank’s safety and soundness. See, e.g., FDIC, Financial Institution Letter: Foreign-Based

Third-Party Service Providers, FIL-52-2006 at 2 (June 21, 2006); SOF ¶ 26. But starting in 2008,

Defendants expanded the meaning of reputation risk to encompass not only the risks posed by a

bank’s own operations but also those posed by a bank’s customers. And in 2011, as the first stages

of Operation Choke Point were unfolding, Defendants moved to deploy the expanded concept of

reputation risk against the payday lending industry. SOF ¶ 55.

       The first step in this expansion occurred in 2008, in the context of third-party agents

performing functions on the banks’ behalf. Under the traditional conception of reputation risk, a

third party’s activities could affect a bank’s reputation risk only when those activities were

undertaken on behalf of the bank. In June 2008, however, the FDIC issued a guidance letter stating

that “any negative publicity involving the third party, whether or not the publicity is related to the

institution’s use of the third party, could result in reputation risk.” FDIC, Financial Institution

Letter: Guidance for Managing Third Party Risk, FIL-44-2008 (June 6, 2008) (emphasis added);

SOF ¶ 27. The expansion continued later that year with the release of a guidance document

addressing banks’ relationships with payment processors—entities that use banking services to

process payments for their own customers. See FDIC, Financial Institution Letter: Guidance on

Payment Processor Relationships, FIL-127-2008 (Nov. 7, 2008); SOF ¶ 28. That guidance directed

banks to be attuned to “reputation . . . risks” posed by having payment processors as customers,

and it directed them to perform extensive due diligence and monitoring activities of not only the




                                                  8
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 13 of 50



payment processors themselves but also the payment processors’ customers. Id. at 1, 2.

       The expansion of reputation risk to include the reputation of a bank’s customers gave

Defendants a powerful new regulatory tool. The banking regulators’ power over the institutions

they supervise is vast, highly discretionary, and largely unaccountable. Defendants often operate

under a veil of secrecy pursuant to their claims of “bank examination privilege”; they have

expansive authority to impose a variety of negative consequences on banks—including costly

visitations and examinations; and the violation of the risk-management standards they implement

can lead to dire consequences for banks, up to and including seizure of control by Defendants or

placement in conservatorship or receivership. See 12 U.S.C. §§ 1831o(f)(2), 1831p-1(e)(1). By

defining reputation risk to include the risk arising from the bank’s customers—unrelated to any

activity of the banks themselves—Defendants were able to leverage their power over banks to

target any line of business that depends on access to the banking system to operate. And

Defendants soon moved to wield that tool against payday lenders.

       In the summer of 2011, the FDIC published a Supervisory Insights article entitled

“Managing Risks in Third Party Payment Processor Relationships.” FDIC, Managing Risks in

Third-Party Payment Processor Relationships, SUPERVISORY INSIGHTS, Summer 2011. The article

warned against the reputational risk posed to banks by providing services to certain “high risk”

merchants—even going so far as to list “merchant categories that have been associated with high-

risk activity,” a list that included “PayDay Loans” along with activities such as “Drug

Paraphernalia,” “Escort Services,” “On-line Gambling,” “Ponzi Schemes,” and “Racist Materials.”

Id. at 6, 7. The article made clear that banks servicing high risk customers through payment

processors would incur additional regulatory compliance burdens, including being required to

perform “ongoing monitoring of high-risk accounts.” Id. at 9.




                                               9
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 14 of 50



       While banks subject to Defendants’ scrutiny would be ill-advised to disregard the guidance

contained in the Supervisory Insights journal, these articles are not viewed as having the same

force as the “Financial Institution Letters” issued by the FDIC. Accordingly, beginning in 2012,

Defendants moved to include these warnings in more formal guidance documents.

       In a January 2012 Financial Institution Letter offering guidance on payment processor

relationships, the FDIC reiterated its view that payday lenders “pose elevated risk” to banks and

that servicing such entities would require banks to engage in increased compliance activities, again

including payday lending in a list of “high-risk” activities. FDIC, Financial Institution Letter:

Revised Guidance on Payment Processor Relationships, FIL-3-2012 at 1 & n.1 (Jan. 31, 2012);

SOF ¶ 39. Although it acknowledged that payday lenders may be legitimate customers, it

encouraged banks to terminate banking relationships if the risk of maintaining them becomes too

great. Id.; see also FDIC, Financial Institution Letter: FDIC Supervisory Approach to Payment

Processing Relationships With Merchant Customers That Engage in Higher-Risk Activities, FIL-

43-2013 at 1 & n.3 (Sept. 27, 2013) (clarifying that previous guidance applied not just to banks

serving payday lenders indirectly through payment processors but also to banks servicing payday

lenders directly as customers); SOF ¶ 43. And in October of 2013 the OCC issued a Bulletin

similarly warning banks of reputation risks associated with providing financial services to business

customers who “do not meet the expectations of the bank’s customers”—and urging banks to

terminate relationships in the event that the risk becomes too great. OCC, Risk Management

Guidance: Third Party Relationships, OCC Bull. No. 2013-29 (Oct. 30, 2013); SOF ¶ 44.

       The effects of enumerating payday lenders in a list of disfavored, “high risk” industries

were swift and far reaching. Banks across the Nation concluded “that providing banking services

to merchants on the high-risk list was discouraged by the FDIC.” SOF ¶ 49 (OIG Report at 19).




                                                10
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 15 of 50



And that conclusion was directly fostered by the Government. For example, the list of “high risk”

industries was “often directly incorporated into FDIC-mandated Memorandums of Understanding

(MOUs) and Consent Orders as ‘prohibited businesses.’ ” SOF ¶ 48 (House FDIC at Report 7).

The list was also attached, by DOJ, to the back of numerous subpoenas served upon banks and

payment processors during this period. SOF ¶ 46 (House FDIC at Report at 16).

       Indeed, far from some unintended consequence of sloppy regulatory draftsmanship, the

very purpose and design of Defendants in crafting their “high risk” list and including it

prominently in regulatory guidance documents was to erect, effectively, a blacklist of disfavored

industries that banks could not serve without severe consequences. The list was included in the

January 2012 FIL on the instructions of Acting Chairman Martin Gruenberg himself. SOF ¶ 36.

And FDIC senior officials were explicit, in internal email traffic discussing the FIL, that they were

trying to send a “message” by the inclusion of the list. One senior FDIC official, for example, had

proposed the extraordinary step of placing the high-risk list not only on the first page of the FIL

but on the cover, in an effort to ensure that the list would “grab some attention” and to avoid the

risk that “the reader may not get the message.” SOF ¶ 37. And while an earlier draft of the list was

hedged by cautionary language indicating that “some of these activities might be legitimate,” FDIC

officials deliberately stripped these qualifiers out of the final draft. SOF ¶ 38.

       In July 2014—shortly after the filing of this lawsuit and the release of the Oversight

Committee’s initial staff report on Operation Choke Point—the FDIC issued a new FIL

“clarifying” its prior guidance by removing the list of “high risk” merchant categories. FDIC,

Financial Institution Letter: FDIC Clarifying Supervisory Approach to Institutions Establishing

Account Relationships with Third-Party Payment Processors, FIL-41-2014 at 1 (July 28, 2014);

SOF ¶ 50. But this clarification did not retract the assertion that payday lenders or other merchants




                                                  11
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 16 of 50



on the lists are high risk—indeed, the 2014 FIL reiterates that customers on the list have “been

associated by the payments industry with higher-risk activity,” and it continues to require

heightened monitoring for supposedly “high risk” businesses like payday lending Id. Indeed, the

FDIC takes the position that the removal of the “high risk” list did not effect any substantive

change in agency policy whatsoever. SOF ¶¶ 33, 54, 78.

IV.    Operation Choke Point Continues

       With the Supervisory Insights article and 2012 FILs in place establishing the legal hook

for their campaign against payday lenders, the rest of the campaign began to unfold. As one FDIC

official explained, “[t]hose due diligence requirements definitely give us (the FDIC) grounds for

asking banks to keep track of what [banks’] payday lender/TPPP account holders are doing and a

failure of banks to perform that due diligence may be grounds for an enforcement action . . . in the

right situations.” SOF ¶ 63. Indeed, the official noted, “a bank’s relationship to payday lending . .

. or to the payday lender or TPPP might by itself give rise to a possible enforcement action,

depending on the nature of the relationship.” SOF ¶ 64.

       In the FDIC’s Washington Office—the nerve center of Defendant’s policy-making

apparatus—the Division of Consumer Protection (“DCP”) took the lead in developing,

coordinating, and directing the agency’s efforts to stamp out payday lending. It was DCP

(according to emails from Marguerite Sagatelian, an FDIC Senior Counsel) that played the primary

role in brainstorming the “avenues . . . available to the FDIC to take action against banks that

facilitate payday lending,” and the various regulatory hooks that “would provide the FDIC with

the means to get at payday lending (either by the bank’s direct customer or through a third party

payment processor).” SOF ¶ 60. And the internal emails from and between the DCP’s senior

leadership—Director of the DCP Mark Pearce, Deputy Director Jonathan Miller, and Associate

Director Luke Brown—clearly illustrate their hostility to the payday lending industry as a whole.


                                                 12
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 17 of 50



       For example, when the FDIC’s Regional Director in Atlanta gloated to Director Pearce that

he was “pleased we are getting the banks out of ach (payday, bad practices, etc.),” Pearce

responded that he was glad they were “on the same page” and that “failure to be proactive on this

will lead to enforcement agencies [sic] or reputational issues, which is not in [the] best interest of

our institutions.” SOF ¶¶ 71, 72. Deputy Director Miller similarly sent emails evincing antipathy

to payday lenders. According to a 2013 email, Deputy Director Miller insisted that whenever the

letters or talking points prepared for Acting Chairman Gruenberg discussed payday lending, they

should also mention pornography, because associating the two gives “a good picture regarding the

unsavory nature of the businesses at issue” and thus “help[ed] with the messaging on this issue.”

SOF ¶ 62. And a 2011 email from Brown captures his understanding of the then-emerging

operation against payday lending. Miller forwarded to Pearce and Brown an inquiry from another

official noting that “I’m being told that banks are being pressured to not serve [payday lenders] as

customers,” and asking whether the FDIC had “a policy to disassociate banks from customer

relationships with payday lenders.” SOF ¶ 56. Associate Director Brown responded that “because

of legal considerations, the FDIC has never expressly stated publically that our supervised

institutions are not permitted to do business with payday lenders but the payday lending guidance

and our public posture makes clear that we view payday loans as extremely risky.” SOF ¶ 57.

       Much of Defendants’ early work in the operation involved information gathering—

collecting lists of banks that had customer relationships with payday lenders, either directly or

through third-party payment processors. In 2011, for example, the Washington Office asked the

Regional Offices for information on any banks that were engaged in payday lending or processing

transactions for payday lenders. SOF ¶ 59. In 2013, Director Pearce obtained “a list of Payday

lenders we have seen in ACH transactions.” SOF ¶ 74. Pearce shared the list with another official




                                                 13
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 18 of 50



in the Washington Office, Robert Drozdowski, asking “how hard/time-consuming do you think

it’d be for the FDIC to check the major [banks] we supervise to see if any of them are processing

transactions with these payday lenders?” SOF ¶ 75. Drozdowski responded with several ideas for

gathering the information, including updating FDIC guidance “to emphasize (once again) that

payday lending presents significantly higher risks to consumers and that any bank originating

payments on behalf of payday lenders directly or indirectly should utilize enhanced due diligence”

and perhaps even requiring banks to “identify to examiners any payday lenders that they originate

payments for.” SOF ¶ 76.

       The FDIC coordinated these actions with officials in other federal agencies, as well—

including DOJ and the OCC. In November 2012, for instance, Michael Benardo, the Chief of the

Cyber Fraud and Financial Crimes Section of the FDIC’s Division of Risk Management

Supervision emailed Michael Bresnick, one of the Department of Justice officials who was

spearheading Operation Choke Point in that agency, to send him the information of “someone at

the FDIC for you to talk to about Pay Day Lending”—Ardie Hollifield, a Senior Policy Analyst at

the DCP. SOF ¶ 66. The DOJ gave the FDIC access to its internal database on Operation Choke

Point. SOF ¶ 69. And in June 2013, a DOJ official involved in Operation Choke Point provided

the FDIC with a list of 15 financial institutions who had been subpoenaed by the DOJ in connection

with the Operation and who DOJ believed were supervised by the FDIC. SOF ¶ 70.

       The FDIC and OCC engaged in similar coordination as their respective efforts developed.

In April 2013, Thomas Curry, the Comptroller of the Currency, receive from a national bank

supervised by OCC a list of payday lenders that had submitted ACH transactions to that bank,

along with a list of the banks that originated the transactions on behalf of the lenders. SOF ¶ 186.

Once the list was complete, Curry forwarded the list to several members of his senior staff, one of




                                                14
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 19 of 50



whom also shared the list with Director Pearce in the FDIC. SOF ¶¶ 187, 188. Pearce then sent the

list along to his staff and asked them to determine which banks were supervised by the FDIC and

“[d]evelop options and recommendations on whether we should follow up and more importantly

how we should follow up.” SOF ¶ 85. By the end of March, 2013, FDIC staff responded with a

memo identifying which banks were supervised by the FDIC and explaining what actions were

being taken—from scheduling examinations into the TPPP activities to exploring whether to take

more aggressive actions such as “a Section 5 violation, Consent Order, and CMP.” SOF ¶ 86.

       In both defendant agencies, the efforts to “get at” payday lending reached up to the highest

levels. In September 2013, OCC officials delivered a briefing to Comptroller Curry concerning

payday lending and Operation Choke Point. SOF ¶ 190. According to the slides from the briefing,

the officials discussed how payday lenders crucially rely upon banks for a variety of services,

including accessing the ACH network and the provision of deposit accounts, making banks

“gatekeepers” for the ACH network. SOF ¶ 192. It described the “[r]eputation” risk of serving

“High risk clients of processors/aggregators (e.g., Payday lenders, interent/online sales),” and how

Operation Choke Point had included subpoenas to numerous Banks to scrutinize payment

processors and their payday lender clients. SOF ¶¶ 192, 193. And it ended by recommending

several steps OCC could take in relation to Operation Choke Point, including making ACH return

information more accessible, updating and strengthening the OCC’s “existing guidance,” and

“allocat[ing] additional examiner resources as appropriate.” SOF ¶ 193.

       Hostility to payday lending also reached the very top of the FDIC. Indeed, there was “a

widely-held understanding that the highest levels of the FDIC disfavored these types of banking

services.” SOF ¶ 98 (OIG Report at 29). On February 24, 2013, for example, Acting Chairman

Gruenberg emailed Pearce, Miller, and others a link to a New York Times article discussing the




                                                15
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 20 of 50



role of banks in facilitating payday loans, noting “We should discuss.” SOF ¶ 88. Pearce responded

that “We’ve been focused on the back end of the relationship (e.g., risks of payment processors

relationships with banks)” and that they could discuss the matter at a meeting the following day.

SOF ¶ 89. A short time later, Acting Chairman Gruenberg then arranged a meeting with a senior

official at a prominent bank at which they discussed the “potential roles that national banks play

which may[ ]be facilitating either traditional storefront or online payday lenders,” including

“facilitating payday loans by extending corporate lines of credit to national payday lending chains”

and “act[ing] as the payment processor” for payday lenders. SOF ¶¶ 91, 92. They also discussed

“[t]he potential ways in which regulators might intervene” to prevent these forms of facilitation,

including “safety and soundness or reputational risk approaches.” SOF ¶ 91. Following the

meeting, Pearce and other senior officials in the Washington Office followed up with the bank in

a conference call “to discuss their approach to minimizing the number of fraudulent payday lenders

debiting consumer accounts.” SOF ¶ 94. Two days later, the bank announced policy changes

related to the repayment of payday loans. SOF ¶ 95. Because of the identity of the bank in question,

FDIC believed the changes in “its practices and its activities” would have a significant “impact in

the global financial economy.” SOF ¶ 96.

       While the FDIC’s Washington Office was heavily involved in coordinating the operation

against payday lending and in establishing the “general expectation” that FDIC officials should

“discourage institutions from facilitating payday lending,” SOF ¶ 97 (OIG Report at 28), most of

the heavy lifting was done by the agency’s seven regional offices—the arms of the FDIC that have

direct contact with supervised banks throughout the country. After the quarterly meeting in which

the Regional Directors were instructed to “require [any] institution” found to be “facilitating

payday lending” to “submit a plan for exiting the business,” SOF ¶ 16, the Regional Directors and




                                                16
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 21 of 50



their senior staff began to apply backroom pressure on banks throughout the Nation, adopting the

policy of using, in the words of one Regional Director, all “available means, including verbal

recommendations, to strongly encourage [supervised banks] to refrain from any activities that

provide assistance to the business activities of pd lenders,” SOF ¶ 157.

       For example, Atlanta Regional Director Thomas Dujenski, whose jurisdiction covered

several states including South Carolina, where Plaintiff Advance America is headquartered, was

an enthusiastic and active participant in Operation Choke Point. Director Dujenski’s emails are

suffused with blatant hostility to payday lenders. In one email to Director Pearce, Dujenski

emphasized that he was “sincerely passionate” about the fact that “I literally cannot stand pay day

lending. They are abusive, fundamentally wrong, hurt people, and do not deserve to be in any way

associated with banking.” SOF ¶ 100. In an email sent on Thanksgiving Day 2012, Dujenski told

Director Pearce that “I think you will be pleased” because a “bank with ach is getting out of payday

ach,” remarking: “now that is something to celebrate on Thanksgiving! :)” SOF ¶ 103. In March

2013 Dujenski forwarded an article related to payday lending to another official in the Atlanta

Region, Troy Hoskovec, who responded that “I am glad to see some of the large banks taking a

stand to assist in driving these payday lending entities out of banking. Now we will just need all

the others to follow suit.” SOF ¶ 107. Dujenski plainly shared the sentiment. The following day,

he forwarded to his staff and senior regional leadership several other articles concerning payday

lending that Hoskovec had shared with him, writing: “Pay day lenders bring reputational risk,

compliance risk, legal risk, and risk management concerns ……nothing good for our banks.” SOF

¶ 108. And a few days later Director Dujenski informed members of his staff that “[a]ny banks

even remotely involved in payday [sic] should be promptly brought to my attention.” SOF ¶ 104.

       Dujenski’s active participation in Operation Choke Point is illustrated by the actions he




                                                17
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 22 of 50



and his subordinates took to pressure a bank in the Atlanta region to sever all of its relationships

with payday lenders. On or around November 19, 2011, Ardie Hollifield in the FDIC’s Washington

Office learned from a contact at the Consumer Financial Protection Bureau that a bank in the

Atlanta Region “appear[s] to have a relationship” with payday lenders. SOF ¶ 109. John Bowman,

an official at the DCP, quickly organized a call with senior officials in the Atlanta Region to see

whether the regional examiners could “gather details about the nature of this relationship” and the

“reputation risks involved” during an examination of the bank that the regional officials happened

to be conducting. SOF ¶ 110. Days later, the regional examiners had determined that the bank in

question “does indeed process transactions for up to 20 payday lenders,” and they raised the issue

with the senior Regional leadership, including Director Dujenski and Deputy Regional Director

Phyllis Patton. SOF ¶ 111. Patton responded that the relationships with payday lenders were “of

serious concern” and would “like adversely impact the rating” of the bank, and Director Dujenski

responded that was “look[ing] forward to hearing more.” SOF ¶¶ 112, 113.

       The following month, seven regional officials—including Director Dujenski and his senior

leadership—met with the bank’s Chairman to discuss its relationship with payday lenders and its

plans to offer a prepaid debit card with “payday lending elements” in partnership with Plaintiff

Check Into Cash. SOF ¶ 116. Although the bank chairman “stressed that” the bank was not

“involved in payday lending,” the regional officials “detailed their numerous concerns with the

program,” which they viewed as “facilitating payday lending activities.” SOF ¶ 117. According to

the chairman, Director Dujenski stated during the course of this meeting that the bank was getting

involved in a “dirty business,” and that he would refer any money-laundering issues to the

Department of Justice, which could lead to personal criminal prosecution. SOF ¶¶ 118–19.

       Later that same day, in the shadow of a threat of criminal prosecution, the bank informed




                                                18
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 23 of 50



Deputy Director Patton that it had decided not to pursue the debit-card program. SOF ¶ 120. Not

satisfied with preventing the bank from engaging in payday-lending-related activities directly, Ms.

Patton then followed up with the Chairman by phone to see if he was also going “to sever the entire

relationship” with the payday lenders in question. SOF ¶ 121. He assured her that the bank was

meeting with the payday lenders “to let them know that the relationship is ending.” SOF ¶ 122.

       Director Dujenski’s reactions to this development starkly illustrate the covert, illegitimate

nature of Defendants’ pressure campaign and their efforts to whitewash their illegal behavior.

Upon first hearing that the bank was terminating its payday-lender clients, Director Dujenski

replied that “i hope he relays it is the banks decision.” SOF ¶ 123. Deputy Director Patton

responded that “I made that clear” and that he “indicated it’s a business decision made by bank

management.” SOF ¶ 124. Dujenski replied: “great.” SOF ¶ 125. And when regional officials later

learned that the Chairman had nonetheless communicated to the Bank’s board that the FDIC had

established a de facto policy against bank relationships with payday lenders, Deputy Director

Patton reached out to him to “express[ ] concern” about that characterization and to reiterate “that

the basis for our concerns was centered on what we perceived as a lack of awareness of regulatory

(payday and third party oversight guidance) and S&S implications of the business.” SOF ¶ 126. In

response to the email informing him about these efforts to dissuade the Chairman from referring

to a “de facto” FDIC policy discouraging payday lending, Director Dujenski replied with an email

consisting of a single emoticon: “   ” SOF ¶ 127.

       Days after the Bank’s decision to terminate its relationships with payday lenders, the Bank

Chairman emailed Dujenski and his leadership team to clarify that “I’m no fan of the institution

of payday lending.” SOF ¶ 128. Dujenski forwarded the message to Director Pearce in the

Washington Office, noting: “Confidential: This guy no longer likes payday…..hmmm…..I think



                                                19
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 24 of 50



we got our message across . . . .” SOF ¶ 129. Dujenski was extremely effective in getting his

message across: during his tenure, he testified, every bank within his jurisdiction that had a

relationship with payday lenders ultimately terminated those relationships. SOF ¶ 132.

       Regulatory pressure tactics such as this were not limited to the Atlanta region. In 2013, for

example, the Chicago Regional Office engaged in a months-long effort to get a bank to cease

providing ACH payment processing for a payday lender customer. On January 15, 2013, the

Director of the Chicago Region, Anthony Lowe, sent a memo to Director Pearce informing him

that the Chicago Office had investigated the bank because of a high number of ACH returns, and

they had determined that they stemmed from a relationship with a payday lender. SOF ¶ 136.

Although a bank visitation had determined that the “volume of ACH returns are reasonable,” Mr.

Lowe nonetheless stated that “we will determine a supervisory strategy for the bank, including

considerations for encouraging termination of the relationship with the payday lender.” SOF ¶ 137.

       Lowe used every tool at his disposal to pressure the bank into ending the relationship.

Shortly after learning that the bank was “providing ACH processing for a payday lender,” for

example, Lowe “withdr[ew] [his] recommendation of [the] Bank’s CEO, for membership on the

[regional] Advisory Committee.” SOF ¶ 139. Director Lowe next informed the bank’s board of

directors that it was “unacceptable” for the bank to continue serving payday lenders: “It is our

view that payday loans are costly, and offer limited utility for consumers, as compared to

traditional loan products. Furthermore, the . . . relationship carries a high degree of risk to the

institution . . . Consequently, we have generally found that activities related to payday lending are

unacceptable for an insured depository institution.” SOF ¶ 140. The FDIC kept up the pressure on

the bank for months until it finally capitulated and terminated the relationship. And as the FDIC

field supervisor on the account expressly recognized, “In the end, we are getting them out of [ACH




                                                 20
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 25 of 50



processing for a payday lender] through moral persuasion and as you know from a legal

perspective we don’t have much of a position, if any.” SOF ¶ 151 (OIG Report at 27).

       The letter from the bank notifying the FDIC of its decision to terminate the relationship

makes clear that the decision was not voluntary. The bank noted that it “is not engaged in payday

lending” but rather in merely providing “traditional banking services” to payday lenders, which

were “engaged only in lawful lending activities.” SOF ¶ 142. It then reiterated that it was not

“engaged in unfair or deceptive practices through our services to [the lender] and its customers,”

and it related that it had “retained the services of a well-known consultant” to conduct a “risk

assessment” of the relationship, which had concluded that the relationship “pose[s] no significant

risk to the financial institution, including financial, reputational and legal risk.” SOF ¶ 143. While

the bank believed a variety of options were available to even further mitigate any risk stemming

from the relationship, it recognized that what FDIC really wanted was for it “to request that [the

payday lender] terminate their banking relationship with [the] bank,” and it accordingly asked “to

schedule a time to discuss . . . the termination of our relationship” with the lender. SOF ¶ 144–45.

       Clearly frustrated at being pressured to terminate the relationship, however, the bank posed

a number of questions, including: which “FIL . . . addresses the ability of the FDIC to force an

institution to dismiss a relationship when there have been no safety and soundness considerations

identified other than potential reputational risks,” and what the consequences would be

“[a]ssuming all federal regulators are successful in their attempt to drive the payday lenders from

the banking system.” SOF ¶ 146. Lowe forwarded the letter to Director Pearce, who commented

“interesting letter” and “am curious how you plan to respond to these questions.” SOF ¶ 147.

       Lowe engaged in similar pressure tactics again and again. In January 2013, for example,

Lowe emailed his team about another bank found “processing for [a] Payday Lender,” explaining




                                                 21
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 26 of 50



that “we will be pursuing a strategy to ‘encourage’ the bank to sever the relationship.” SOF ¶ 170.

In another incident, Director Lowe, upon learning that a bank within his region was considering

purchasing a payday lender as a wholly-owned subsidiary, directed his staff to immediately send

“a brief letter to the bank requesting that prior to engaging in any business plan change involving

PD lending, they consult with us,” further instructing them to “[t]hrow in some items about rep,

legal, et al risk from that type of program.” SOF ¶ 162. At Lowe’s direction, his Assistant Regional

Director sent a letter to the bank in question to “make the Board aware of the additional legal,

reputational, and consumer compliance risks associated with payday lending” and requesting “that

the bank inform our office in writing of any proposed change . . . pertaining to the acquisition of a

payday lending entity prior to engaging in this activity.” SOF ¶ 163. Five days later, the bank wrote

to inform the Regional Office that it had “decided not to pursue a payday lending business in light

of additional legal reputational and consumer compliance risks associated with same.” SOF ¶ 164

       In the summer of 2013, Lowe again got word that examiners visiting a bank within the

region had “found them doing business with payday lenders” and that the FDIC regional officials

needed to decide what action to take: “enforcement action, exiting?” SOF ¶ 165. Lowe responded

suggesting “we consider drafting and sending an ‘early warning’ letter of our concerns regarding

the relationship with PD lenders.” SOF ¶ 166. On September 3, Director Lowe sent a letter to the

bank’s Board of Directors warning them that they had “failed to exercise an appropriate level of

oversight over the institution’s third-party relationships,” by failing to establish “controls to ensure

the Bank does not engage in transactions with payday lenders, illegal gambling businesses, or other

high risk entities,” and concluding that “a progressive wind-down of the program is warranted.”

SOF ¶ 167–68. On September 13, 2013, a regional examiner held a phone call with officials at the

bank and reiterated the FDIC’s recommendation that the bank “Amend ACH policy to expressly




                                                  22
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 27 of 50



prohibit processing for payday lenders.” SOF ¶ 169.

       Lowe and Dujenski were not rogue Regional Directors acting alone. As shown above, their

actions were encouraged by Director Pearce and the FDIC’s top brass in Washington and in fact

required upon the pain of dismissal by the Washington Office. Moreover, the record shows that

there was close coordination throughout the entire campaign not only between the Washington

office and the Regional Directors but between the Regional Directors in the field themselves. On

January 18, 2013, for instance, Director Lowe emailed Director Dujenski about a “PD lender, for

which a bank is conducting processing,” in the Chicago Region. SOF ¶ 159. Lowe continued: “We

should definitely continue to share and compare info as our cases develop.” SOF ¶ 159. Similarly,

when the Regional Director for the Kansas City Region, James LaPierre, requested other Regional

Directors to forward “information regarding ongoing exams or visits where concerns with Third

Party Payment Processors have been identified,” Director Lowe sent a “High priority” request to

his senior staff to collect “any correspondence, within the previous two years, that we have sent to

banks regarding concerns specifically in regard to payday lending.” SOF ¶ 160.

       Nor was the intimidation campaign limited to the Washington, Atlanta, and Chicago

Offices. The House Oversight Committee, for example, reported that a senior FDIC official in the

Kansas City region threatened a bank considering serving a payday lender with severe regulatory

consequences: “The official told the banker, ‘I don’t like this product, and I don’t believe it has

any place in our financial system. Your decision to move forward will result in an immediate

unplanned audit of your entire bank.’ ” SOF ¶ 177. Similarly, an FDIC examiner in Washington

State, when asked whether any banks within the region “are facilitating payday lending thru

TPPP,” responded that it was unlikely because “We scrutinize TPPP very closely.” SOF ¶ 178.

Indeed, when Regional Director Lowe later fell under criticism for his harsh tactics against payday




                                                23
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 28 of 50



lenders, he received calls from officials in other regions expressing sympathy that Lowe was being

subjected to criticism for simply following the FDIC’s national policy. SOF ¶¶ 175–76.

       OCC engaged in a similar pattern of enhanced scrutiny of bank relationships with payday

lenders. In January 2014, for example, an email exchange between several different senior OCC

officials described how OCC examiners had “told [a bank] for years they needed to really re-think

the payday lenders,” and had used “moral suasion” to “suggest[ ] strongly that they re-evaluate

payday lending, at the very least considering the potential reputation risk.” SOF ¶ 194. A 2014

Supervisory Letter from the OCC warned a bank that it needed “to enhance monitoring of

Automatic Clearing House (ACH) returns . . . to enable accurate risk rating and suspicious activity

identification for Payday Lenders and other high-risk customers.” SOF ¶ 196. Similarly, a 2014

Supervisory Letter criticized a bank that later would terminate Advance America’s account for

failing to adequately monitor and scrutinize its relationships with money service businesses,

singling out the bank’s allegedly lax treatment of Advance America. SOF ¶ 195.

       As this example illustrates, while Defendants sometimes engaged in brute pressure tactics,

at other times they turned to more subtle tactics. A polite letter characterizing payday lenders as

“high risk” and asking a bank to engage in “enhanced monitoring” of their accounts, for example,

is seemingly innocuous. Indeed, the FDIC’s Rule 30(b)(6) designee freely testified, during her

deposition, that the FDIC continues to adhere to the policy of requiring banks who facilitate

payment processing for payday lenders to engage in heightened due diligence and monitoring of

those relationships. SOF ¶ 77. But the practical effect of requiring a bank to engage in costly,

enhanced due diligence of a certain relationship is to significantly raise the costs of keeping the

lender in question as a customer. SOF ¶ 79–82. The minutes from a meeting of a bank’s Executive

Committee in 2014 capture the way this mechanism works. The bank, the minutes note,




                                                24
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 29 of 50



“process[ed] ACH transactions” for an Ohio-based payday lender that “appears to adhere to rules

in place for payday lending operations.” While the lender’s “practices have been validated,” and

the bank noted it could “closely monitor any risk” it posed, “the consensus of the Committee is

that the fees generated from the [lender’s] account are not worth any risk to the reputation of the

bank,” “given the government’s current position under ‘Operation Choke Point’.” SOF ¶ 179. The

bank did “not want to appear as being involved in practices subject to criticism,” in light of the

“potential for regulatory scrutiny due to association with any type of payday lending.” SOF ¶ 180.

Accordingly, the Committee decided “to draft a letter to [the payday lender] advising them that

although they are not engaged in any illegal or improper activities,” the bank felt it was “prudent

to discontinue our relationship with [them] and all pay day lenders.” SOF ¶ 180.

       A memo produced for Director Pearce in September 2013 provides a partial account of the

fruits of the FDIC’s campaign up to that date. SOF ¶ 181. It recounted nine banks where examiners

had surfaced “concerns relative to payday and/or online lending” that had “resulted in . . . either

an enforcement action or specific recommendations in a Report of Examination of Visitation.”

SOF ¶ 181. In three cases, the concerns led to a Section 8b action; in three other cases, the FDIC

and the institution had entered a “memorandum of understanding” addressing the concern; and in

many other cases, FDIC officials had been able to resolve the concerns through merely issuing

verbal or informal written “recommendations” to the banks in question. SOF ¶¶ 182–84. In

response, the memo noted, the banks repeatedly chose to end the relationships under scrutiny—

one bank, for example, “terminated its loan and deposit relationship with the payday lender”;

another “blacklisted known payday lenders” from future ACH transactions. SOF ¶ 185.

V.     Operation Choke Point’s Effects

       Viewed from Defendants’ perspective, Operation Choke Point has been a resounding

success. Around the same time that the FDIC began labelling payday lenders as high-risk


                                                25
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 30 of 50



customers and pressuring them not to service payday lenders, banks regulated by Defendants

began terminating their payday lender customers, often en masse, and often with little warning and

with little to no explanation. SOF ¶ 197. According to Professor Calomiris, “the recent wave of

terminations of bank relationships with Payday Lenders has been dramatic and unprecedented;”

and it threatens the continuing viability of the payday lending industry—including Plaintiffs

Advance America, Northstate, and Check Into Cash. SOF ¶¶ 197, 236, 242, 248.

       Most of the banks that terminated Plaintiffs’ accounts did so abruptly, with no explanation

at all. SOF ¶ 211. But as Professor Calomiris has explained, some of the bank officers have been

more forthcoming in private, personal discussions—pointing to Defendants’ campaign of

backroom coercion as the cause of the terminations. To take just three examples:

           ∑   Officials at Bank of America verbally communicated to the payday lender
               Community Choice that the bank was ending their relationship because of “pressure
               from regulators regarding reputational risk.” SOF ¶ 214.

           ∑   Bank of Kentucky verbally communicated to another payday lender that it was
               terminating its banking relationship because bank regulators had directed the bank
               to terminate its relationship with all payday lenders. SOF ¶ 215.

           ∑   The Executive Vice President of Synovus bank told Advance America, during a
               phone conversation, that the bank was terminating Plaintiff’s account because it
               was exiting all Money Service businesses because of regulatory pressures relating
               to these industries, relating that in his thirty years as a banker he had never seen a
               regulatory environment like the one today. SOF ¶ 216.

       Moreover, several bank officials—including at Bank of America and Synovus Bank,

institutions that terminated relationships with Advance America—have expressed regret at being

forced to end long-standing, positive relationships with payday lenders and have made it clear that

they would reestablish these relationships if allowed to—actions hardly consistent with institutions

that have made an independent business decision to cut ties with a customer. SOF ¶ 223.

       Of course, not all banks have come forward in this way; but even sudden, unexplained

terminations are evidence that something other than ordinary business considerations motivated


                                                26
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 31 of 50



the decision to end the relationship. As Plaintiffs’ expert witness explains, “When bankers decide

to end business relationships for independent reasons that reflect a mismatch between a customer’s

business practices and the bank’s relationship development or product delivery strategy, that does

not tend to occur suddenly. The reasons are easy to understand. First, bankers wish to resolve

problems with clients in ways that preserve valuable relationships, if that is possible. Second, when

a banker comes to the conclusion that the bank is better off ending a relationship, after lengthy

bank deliberations and discussions with clients, bankers have an incentive to end the relationship

in a way that avoids adverse consequences for their reputations in the business community, which

often produces further delays in the termination process.” SOF ¶ 212.

       Moreover, the banks that did offer some justification for terminating their payday clients,

in the termination letter, often pointed generically to “heightened scrutiny” or increased monitoring

or compliance costs—an explanation that fits perfectly with the more subtle types of regulatory

coercion, discussed above, which have sought to stamp out payday lending not through brute force,

but by raising the costs of doing business with payday lenders. Limiting ourselves, again, to only

a handful of examples:

           ∑   In January 2013, Citizens First Bank terminated Advance America’s account,
               stating that “[d]ue to the nature of your business, we are required by guidance from
               our primary federal regulatory agency to implement a due diligence and monitoring
               program,” and that because of the “resources necessary to accomplish this, it has
               been decided to terminate our relationship with advance America.” SOF ¶ 198.

           ∑   In February 2014, Hancock Bank/Whitney Bank sent a notification indicating that
               “[w]e are unable to effectively manage your Account(s) on a level consistent with
               the heightened scrutiny required by our regulators for money service businesses”—
               a category that includes payday lenders—“due to the transactional characteristics
               of your business.” SOF ¶ 200.

           ∑   In August 2014 SunTrust issued a press release stating that it was discontinuing
               relationships with payday lenders “due to compliance requirements.” SOF ¶ 204.

           ∑   In December 2016, counsel for Wesbanco Bank informed Advance America that
               its accounts were being terminated because the Bank had decided “to exit a business


                                                 27
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 32 of 50



               line providing services to . . . payday lenders due to the costs required in monitoring
               such accounts.” SOF ¶ 209.

       This mass of terminations has had a dire effect on Plaintiffs’ ability to remain in the payday

lending business. For example, since February 2013, Plaintiff Advance America has received

termination notices from at least 21 banks. SOF ¶ 225. This wave of terminations is

unprecedented—never before in its history has Advance America experienced a pattern of

terminations of this pace and scale. SOF ¶ 226. Critically, in November 2016 U.S. Bank notified

Advance America that it was closing all 43 accounts Plaintiff held at the bank. SOF ¶ 230. U.S.

Bank was Advance America’s principal banking partner, providing services to 1,262 storefronts,

as well as covering all of the company’s payroll and ACH transactions. SOF ¶ 231. Advance

America has yet to find a banking relationship sufficient to make up for its loss of its accounts at

U.S. Bank. SOF ¶ 232. Indeed, since 2013, about 275 banks have refused Advance America’s

business because of their status as a payday lender. SOF ¶ 229.

       The company has incurred substantial costs as a result of the banking relationships it has

lost. For example, the company spent over $3 million on armored courier services in 2017—a

500% increase over what it spent in 2012. SOF ¶ 233. The company also experienced a 37%

increase in ACH processing expenses and bank fees from 2016 to 2017 as a result of the latest

round of terminations. SOF ¶ 234. All told, from 2012 to 2017, Advance America’s banking-

related expenses increased approximately $2.5 million per year—dramatically reducing the

profitability of this line of business. SOF ¶ 235. Advance America has not yet been forced out of

business, but its continued survival is in jeopardy. SOF ¶ 236. If Advance America were to lose

its remaining banking relationships, for example, it might not be able to find further replacements.

SOF ¶ 237.

       Like Advance America, the other Plaintiffs also have suffered the effects of bank



                                                 28
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 33 of 50



terminations in recent years. Check Into Cash lost seven crucial banking relationships between

October 2013 and December 2016, including Bank of America, Capital One Bank, and JP Morgan

Chase. SOF ¶ 238. Over 300 of Check Into Cash’s storefronts still lack banking relationships. SOF

¶ 241. During this period, Check Into Cash has had to close over 250 storefronts and eliminate

over 400 employee positions, and its profits have declined, in part due to the increased costs

imposed by Defendants’ regulatory campaign. SOF ¶ 240.

       The same is true for Plaintiff Northstate Check Exchange. Northstate’s longtime banking

partner, North Valley Bank, abruptly terminated the relationship in 2015, after being acquired by

a larger regional bank. SOF ¶ 243. Northstate attempted to replace the relationship by opening an

account at Wells Fargo, but only months later Wells Fargo, too, terminated Northstate’s account.

SOF ¶ 244. Northstate has been able to keep its payday lending operations in business by opening

an investment account with another institution—but because of the policies of this account,

Northstate cannot deposit customer’s checks directly into the account, and instead it must convert

each check into a money order. SOF ¶¶ 246–47. This workaround entails considerable additional

expense, and it also makes the experience less convenient from the customer’s perspective,

reducing the attractiveness of Northstate’s payday loans. SOF ¶ 248.

                                          ARGUMENT

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and [thus] the movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56. The undisputed facts show beyond any genuine dispute that (I) Plaintiffs have standing to

sue, (II) Defendants violated Plaintiffs’ Due Process rights, and (III) Plaintiffs are entitled to

declaratory and injunctive relief. Accordingly, the Court should enter judgment in our favor.




                                                29
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 34 of 50



I.     Plaintiffs Advance America, Check Into Cash, and Northstate Have Standing To Sue
       Defendants For Violating their Due Process Rights.

       “The Constitution limits [the] ‘judicial Power’ ” of the federal courts “to ‘Cases’ and

‘Controversies,’ and there is no justiciable case or controversy unless the plaintiff has standing.”

West v. Lynch, 845 F.3d 1228, 1230 (D.C. Cir. 2017) (citations omitted). Under Article III, “the

irreducible constitutional minimum of standing” requires three elements: (1) injury in fact, (2)

causation, and (3) redressability Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

Here, the undisputed facts in the record show that all three elements are met.

       a.      There can be no question that all three Plaintiffs have suffered injury in fact. First,

each of the Plaintiffs has lost numerous, specific bank accounts. SOF ¶ 225, 238, 243. Second,

each of the Plaintiffs has faced—and continues to face—significant difficulty establishing new

accounts to replace the terminated ones. SOF ¶¶ 229, 239, 245. And third, the loss of ready access

to the banking system has caused and is causing each of the Plaintiffs serious financial harm, in

the form of additional banking-related expenses and reduced profits. SOF ¶¶ 235, 240, 248.

       b.       The undisputed facts also establish causation. While the traceability requirement

is not satisfied “if the injury complained of is the result of the independent action of some third

party not before the court,” Article III “does not exclude injury produced by determinative or

coercive effect upon the action of someone else.” Bennett v. Spear, 520 U.S. 154, 169 (1997)

(quotation marks and brackets omitted). To show causation, a plaintiff need not establish “that a

challenged government policy compel[led] a third party to act,” Scenic America, Inc. v. DOT, 983

F. Supp. 2d 170, 180 (D.D.C. 2013), but merely that the “agency action is at least a substantial

factor motivating the third parties’ actions,” Tozzi v. United States Dep’t of Health & Human

Servs., 271 F.3d 301, 308 (D.C. Cir. 2001) (quotation marks omitted). Here, the record shows that

Defendants’ intimidation campaign was at the very least a substantial factor leading to Plaintiffs’



                                                 30
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 35 of 50



injuries. That is evident from the strong direct evidence of causation in the record, as well as from

the overwhelming indirect evidence.

       The record demonstrates that Defendants doggedly and repeatedly coerced banks across

the Nation into terminating any relationships with payday lenders or their third-party payment

processors. The evidence shows that this was a national campaign imposed by headquarters on all

seven regional directors and targeting the entire payday lending industry, including plaintiffs.

Atlanta Regional Director Dujenski and his staff, for example, pressured an Atlanta-area bank for

weeks, in 2011, to terminate any relationships with payday lenders—warning the bank that payday

lending was a “dirty business” and that involvement with the industry could lead to criminal

prosecution, following up after the bank buckled under to ensure that they would “sever the entire

relationship,” and gloating, after the bank agreed, that the FDIC had gotten “our message across.”

SOF ¶¶ 118, 121, 129. In 2013, the Chicago Regional Office undertook a similar, extended

pressure-campaign to coerce a bank within the region to cease providing ACH processing services

payday lenders, using all “available means” to turn the screws on the bank, including sending a

threatening letter effectively telling the bank that the relationships were “unacceptable.” SOF ¶¶

140, 157. And the bank’s response shows beyond any doubt that the FDIC’s pressure campaign

was a “substantial factor” in its decision to end the relationship—protesting that it had concluded

after a “risk assessment” that the customers posed “no significant risk to the financial institution”

and that any risk could be adequately mitigated by enhanced monitoring and reporting, but that it

would nonetheless agree to terminate the relationships. SOF ¶¶ 143, 145.

       As our expert has noted, several bank officials—including officers of some of the banks

that have terminated Plaintiffs’ own accounts—have described their decisions as caused by the

same types of pressure tactics. For instance, officials at Bank of America verbally communicated




                                                 31
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 36 of 50



to the payday lender Community Choice that the bank was ending their relationship because of

“pressure from regulators regarding reputational risk.” SOF ¶ 214. Around the same time, Bank of

America also terminated its relationship with Plaintiff Check Into Cash. SOF ¶ 238. Bank of

Kentucky verbally communicated to another payday lender that it was terminating its banking

relationship because bank regulators had directed the bank to terminate its relationship with all

payday lenders. SOF ¶ 215. And both Tri Counties Bank and Wells Fargo told Plaintiff Northstate,

orally, that they were terminating its accounts because of regulatory pressure. SOF ¶ 220.

       Moreover, regulatory action amounts to a “substantial factor” in a bank’s decision to

terminate an account not only when the regulators baldly demand the termination, as in the

examples above, but also when they simply raise the costs to the bank of maintaining the

relationship. The FDIC admits even now that its policy is to require banks to engage in heightened

due diligence and monitoring of payment-processing relationships with payday lenders. SOF ¶ 77.

As our expert has explained and Director Dujenski has admitted, imposing enhanced monitoring,

recordkeeping, and compliance requirements in this way significantly increases the cost, to the

bank, of the relationship. SOF ¶¶ 80 (First Calomiris Report), 79 (deposition testimony of Director

Dujenski). And in the termination letters Plaintiffs received from their banking partners, the banks

repeatedly explained their decision to end the relationship by pointing to precisely these increased

costs that Defendants have imposed. SOF ¶¶ 198, 200, 204, 209; see supra pp. 27–28. Beyond

Defendants’ directives against banks doing business with payday lenders, Defendants also

imposed such a regulatory surcharge on the accounts that the banks could no longer afford to

maintain them—and those costs, standing alone, were indisputably a “substantial factor” in the

ultimate termination decision. Defendants well understood the causal connection between the

“high risk” label and increased banking costs, SOF ¶ 79, and therefore imposed these costs so that




                                                32
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 37 of 50



terminations would ensue.

       Defendants’ causal role in the termination of Plaintiffs’ bank accounts is also demonstrated

by the mass of indirect evidence now contained in the record. It is clear from Defendants’ actions

and statements that they had the purpose and intent of creating a “de facto” policy against any

bank facilitating payday lending by using all “available means, including verbal recommendations,

to strongly encourage [supervised banks] to refrain from any activities that provide assistance to

the business activities of pd lenders.” SOF ¶¶ 127, 157. We know, for example, that senior FDIC

officials stated that they “literally can not stand pay day lending,” thought payday lenders brought

“nothing good for our banks” and “do not deserve to be in any way associated with banking,” and

asked their staff to identify and bring to their attention “[a]ny banks even remotely involved in

payday [lending].” SOF ¶¶ 100, 108, 104. We know that FDIC officials repeatedly told bank

officials to “wind-down” relationships with payday lenders, “[a]mend [their] ACH policy to

expressly prohibit processing for payday lenders,” or otherwise terminate their payday-lender

customers. SOF ¶¶ 168, 169. And we know that senior FDIC officials informed all of the FDIC’s

regional directors (or their designees), at a quarterly meeting of regional officials in Washington,

that “if an institution in their region was facilitating payday lending, the Regional Director should

require the institution to submit a plan for exiting the business” and that “if a bank was found to

be involved in payday lending, someone was going to be fired.” SOF ¶¶ 16, 18.

       Defendants also plainly had the means and opportunity to pressure banks into terminating

their payday-lender customers. At least 10 of the institutions that have terminated Plaintiffs’

accounts since 2011 are supervised by Defendant FDIC (8 for Advance America, 2 for Check Into

Cash, and 1 for Northstate, with one overlap), and 8 are supervised by both Defendant OCC and

the FDIC, through the FDIC’s authority over all members of the federal deposit insurance program




                                                 33
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 38 of 50



(5 for Advance America, 4 for Check Into Cash, and 1 for Northstate, with an overlap at two

banks). The power these agencies hold over their supervised institutions is truly vast. They set the

standards banks must apply when assessing the various risks posed by their operations and can

impose consequences large and small—from punitive, time-consuming visitations to seizing

control of the bank and placing it into conservatorship or receivership—with little to no

administrative or judicial accountability. SOF ¶¶ 19–20.

       Finally, the timing of the terminations further buttresses the conclusion that Defendants’

actions are the root cause. Before 2011, Plaintiffs suffered only scattered bank terminations—

Advance America, for example, lost only one or two accounts per year. SOF ¶ 226. After 2011,

they have lost banking relationships en masse—around 30 combined, since 2013. Hundreds more

banks have refused to bank them. Lightning does not strike over and over again in the same place

at the same time. While this close temporal relationship is not alone dispositive, it strongly supports

the direct evidence of Defendants’ role in causing Plaintiffs’ injury.

       c.      Because Defendants’ campaign of regulatory coercion, the evidence shows, caused

Plaintiffs’ injuries, injunctive relief putting a stop to it would redress the injuries. As shown above,

Defendants have moved to cut off Plaintiffs’ access to the banking system in two related but

distinct ways: in some cases by directly coercing banks to terminate their relationships with payday

lenders, and in other cases by increasing the regulatory monitoring and compliance costs banks

must endure if they maintain those relationships. As described below, infra part III, it is well within

this Court’s power to craft an injunction that would end both types of stigmatizing actions—by

forbidding Defendants and their agents from directing or pressuring banks to terminate payday-

lender relationships and by requiring them to publicly make clear that payday lending is not a

“dirty business” and that a customer’s status as a payday lender does not require the bank to engage




                                                  34
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 39 of 50



in enhanced monitoring or due diligence.

       This relief would yield a “significant increase in the likelihood” that Plaintiffs’ injuries

would be redressed. Utah v. Evans, 536 U.S. 452, 464 (2002). By making clear that intimidation

campaign has ended, this relief would almost certainly stem the tide of terminations and remove

the stigma that has caused hundreds of banks to turn Plaintiffs away at the door. Moreover, since

many banks indicated regret over terminating Plaintiffs’ accounts, see supra, pp. 26, there is a

significant likelihood that this relief would cause these banks to reconsider those decisions.

II.    Defendants’ Actions Amount to a Continuing Violation of the Due Process Clause.

       The United States Constitution provides that no person shall “be deprived of life, liberty,

or property, without due process of law.” U.S. CONST. amend. V. While government defamation,

standing alone, does not amount to a violation of the Due Process Clause, due process is implicated

when the government (1) stigmatizes a person or entity, and (2) that stigmatization causes or is

connected with an adverse impact on a background liberty or property right. Three related, but

distinct, strands of cases fleshing out this inquiry have developed.

       First, beginning with Wisconsin v. Constantineau, 400 U.S. 433 (1971), the courts have

held that due process must be afforded before the Government can stigmatize a person in a way

that alters their background legal rights or status. This “stigma-plus” theory is generally a forward-

looking inquiry, asking whether stigmatizing actions or statements alter or extinguish a right,

previously held, to engage in some activity. Second, where the liberty in question is the right “to

follow a chosen trade or profession,” Cafeteria & Rest. Workers Union, Local 473 v. McElroy,

367 U.S. 886, 895–96 (1961), the D.C. Circuit has prescribed a different analysis: is the plaintiff

“broadly precluded” from engaging in their chosen line of business. See Trifax Corp. v. District of

Columbia, 314 F.3d 641, 645 (D.C. Cir. 2003). This “broad preclusion” inquiry is also essentially

forward-looking. Third, a separate line of cases holds that due process must be provided where


                                                 35
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 40 of 50



the Government stigmatizes a plaintiff in the course of extinguishing its protected rights or

benefits. This “reputation-plus” inquiry, arising from the Supreme Court’s case in Board of

Regents of State Colleges v. Roth, 408 U.S. 564 (1972), is generally backward-looking.

       Here, the record evidence shows that Defendants have violated Plaintiffs’ due-process

rights under two of these theories: the “stigma-plus” inquiry and the “reputation-plus” inquiry.2

       A.      Defendants Have Violated Plaintiffs’ Due Process Rights Under the Stigma-
               Plus Theory.

       The stigma-plus doctrine derives from in Wisconsin v. Constantineau, 400 U.S. 433 (1971).

That case involved a Wisconsin statute allowing government officials to prohibit businesses from

selling alcohol to certain persons through “postings” that labelled them as excessive drinkers. In

Constantineau, the chief of police posted such notice about the plaintiff in retail liquor

establishments in a particular town—effectively forcing her to drive to the next town to purchase

alcohol. The Court held that the Wisconsin statute violated the Due Process Clause, because it

allowed the government to label individuals as excessive drinkers and alter their background legal

rights without providing them with any procedural protections. “Where a person’s good name,

reputation, honor, or integrity is at stake because of what the government is doing to him,” the


       2
         While Plaintiffs’ briefing—and the Court’s opinions—have previously focused on the
“broad preclusion” line of cases, Plaintiffs believe that the evidence amassed during discovery
shows that the “stigma-plus” and “reputation-plus” inquiries are in fact better guides to the
requirements of due process in this case. Plaintiffs respectfully request that the Court reconsider
any of its previous rulings that, in its view, would foreclose the arguments presented here. See
Filebark v. DOT, 555 F.3d 1009, 1013 (D.C. Cir. 2009) (“[I]nterlocutory orders are not subject to
the law of the case doctrine and may always be reconsidered prior to final judgment.”). Plaintiffs
do not concede that they fail to prevail under the “broad preclusion” theory, but for their summary
judgment motion they focus on the other two theories.

        Because the Court previously ordered us to remove from our Amended Complaint the
allegations and claims related to the Administrative Procedure Act, Order at 2 (Feb. 3, 2017), Doc.
120, we do not press those claims in this brief. However, Plaintiffs believe that the decision
dismissing the APA claims was in error and that we are entitled to summary judgment on those
claims, and were the Court willing to reconsider that ruling, Plaintiffs stand ready to brief them.


                                                36
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 41 of 50



Court explained, “notice and an opportunity to be heard are essential.” Id. at 437.

        The Court reaffirmed Constantineau’s central holding in Paul v. Davis, 424 U.S. 693

(1976). “Posting,” the Court reasoned, “deprived the individual of a right previously held under

state law . . . to purchase or obtain liquor in common with the rest of the citizenry. . . .” Id. at 708.

In that way, “a right or status previously recognized by state law was distinctly altered or

extinguished” and this “alteration of legal status . . . combined with the injury resulting from the

defamation . . . justified the invocation of procedural safeguards.” Id. at 708–09, 712.

        The FDIC’s and OCC’s guerilla war against payday lenders violates the Due Process

Clause under the very same reasoning. While Constantineau concerned a relatively minor burden

on the right to purchase alcohol, here the background right at issue is the right to access the banking

system in common with the rest of the citizenry. Just as the defendants in that case had acted to

cut off the plaintiff’s legal rights by “posting” her as a drunkard, here the record evidence shows

that Defendants have repeatedly labelled all payday lenders—a class that unambiguously includes

Plaintiffs—as “high risk” customers. SOF ¶¶ 35, 167, 193, 196. Indeed, the FDIC has freely

conceded that it continues to tar plaintiffs’ line of business with that label to this day. SOF ¶ 77.

Under the regulatory regime Defendants have established, applying this label to an industry has

consequences: it triggers a variety of costly, mandatory monitoring and compliance requirements

that banks must implement if they really wish to have a “high risk” business as a customer. As the

record evidence shows, this added regulatory sur-charge on payday-lender customers has caused

many banks to conclude that the disfavored relationship is simply not worth the expense, and they

have cut Plaintiffs loose—or turned them away at the door—en masse. SOF ¶¶ 197–211, 229, 239.

        In this way, the “high risk” label is akin to the “excessive drinker” label in Constantineau.

“Many people” would consider the right to “hold bank accounts” to be “more important than the




                                                   37
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 42 of 50



right to purchase liquor” at issue in Constantineau, and it therefore deserves at least as much

procedural protection. See National Council of Resistance of Iran v. Department of State, 251 F.3d

192, 204 (D.C. Cir. 2001) (“NCRI”). But the procedural protection Defendants bestowed upon

Plaintiffs before tarring their line of work as a “high risk,” “dirty business” is precisely nil. SOF

¶¶ 35, 118. Plaintiffs were given no notice that Defendants were adopting a “de facto” policy of

stigmatizing them as high-risk and pressuring banks to terminate their business. SOF ¶ 127. Nor

were they given any opportunity to contest the label. No, Defendants’ actions were taken behind

closed doors—and FDIC officials in fact attempted to cover their tracks, pressuring banks to

characterize their treatment of payday lenders as an independent business decision. SOF ¶ 123–

25. Due process demands more and better of the Government than this.

       To be sure, while the posting of the plaintiff as an “excessive drinker” in Constantineau

prohibited her from purchasing alcohol in her hometown, the “high risk” label here does not

necessarily flatly forbid a bank from letting a payday lender hold a bank account. But this

distinction does not undermine Plaintiffs’ claims, for due process protections are required before

a pre-existing right is “distinctly altered or extinguished.” Paul, 424 U.S. at 711 (emphasis added).

Indeed, in Constantineau itself the burden on the plaintiff’s right to purchase alcohol was relatively

minor: because the application of the state law at issue in that case prohibited her only from

purchasing alcohol in one particular town, the effect of the law was merely to make her drive to

the next town to buy liquor. Paul thus described the right at issue in Constantineau as the right “to

purchase or obtain liquor in common with the rest of the citizenry,” not the right to purchase or

obtain liquor at all. Id. at 708 (emphasis added).

       The D.C. Circuit and this Court have applied the rule established in Constantineau and

Paul in several cases, and those decisions strongly support Plaintiffs’ claims here. In Bartel v.




                                                 38
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 43 of 50



Federal Aviation Administration, 725 F.2d 1403 (D.C. Cir. 1984), for instance, Bartel alleged that

an official at the Federal Aviation Administration wrote a letter accusing him of wrongdoing

during his previous employment with the agency and then sent the letter to a series of prospective

employers that Bartel was interviewing with, including another office of the FAA. Because of the

stigmatizing letter, one organization declined to hire Bartel, and the FAA office hired him “only

in a temporary GS–12 position,” rather than “at the GS–13 level” for which he otherwise qualified.

Id. at 1415. The D.C. Circuit held that Bartel had successfully stated a due process claim because

he had alleged that the government “besmirch[ed] Bartel’s reputation” and, as a result, he “was

not considered for FAA employment on a basis equal with others of equivalent skill and

experience—i.e., that he was wrongfully denied the ‘right to be considered for government

employment in common with all other persons.’ ” Id. at 1414–15 (brackets omitted) (quoting

Mosrie v. Barry, 718 F.2d 1151, 1161 (D.C. Cir. 1983)). On remand this Court (though it ultimately

denied the claim on alternative grounds) agreed that Bartel’s allegations that the government’s

actions had “defamed him and resulted in the denial of his right to consideration for re-employment

at the GS–13 position on an equal basis with others of equivalent skill and experience . . . identified

a cognizable liberty interest the denial of which would constitute a due process violation.” Bartel

v. Federal Aviation Admin., 617 F. Supp. 190, 195 (D.D.C. 1985).

       Reeve Aleutian Airways, Inc. v. United States, 982 F.2d 594 (D.C. Cir. 1993), is in accord.

There, Reeve Aleutian Airways alleged that the government had issued a performance report

which “contained an extensive and specific summary of problems in Reeve’s operation,” and then

had suspended all of its operations on the basis of the report. Id. at 596. The airline challenged this

“stigmatizing suspension” under a stigma-plus theory, and the D.C. Circuit agreed that the Due

Process Clause’s procedural protections did indeed apply:




                                                  39
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 44 of 50



       We think it evident that [the government’s] actions deprived Reeve of a significant
       liberty interest. [The] suspension imposed a sure stigma on Reeve; branding an
       airline unsafe creates a lasting blemish on a company’s reputation, roughly the
       equivalent to Hawthorne’s scarlet letter pinned across the heart of Hester
       Prynne. . . . [The] suspension of Reeve . . . did not amount to as severe a deprivation
       as the typical debarment ban on contracting for virtually all government work for a
       fixed period of time that we have met in prior cases. Realistically appraised,
       however, it had to work a significant deprivation of Reeve’s constitutionally
       cognizable interest in avoiding the loss of government contracting opportunities
       based on stigmatizing charges.

Id. at 598 (quotation marks and citations omitted); cf. PDK Labs Inc. v. Reno, 134 F. Supp. 2d 24,

33 (D.D.C. 2001).

       So too here. Just like the FAA’s stigmatizing letter denied Bartel the right to be “considered

for FAA employment on a basis equal with others of equivalent skill and experience,” Bartel, 725

F.2d at 1415, as a result of being labelled “high risk” due to their connection to the payday lending

industry, Plaintiffs have been wrongfully denied the right to be considered for bank accounts in

common with other law-abiding entities. And just like the performance report in Reeve Aleutian

Airways, the “high risk” label operates as a “scarlet letter,” severely diminishing its “[banking]

opportunities based on stigmatizing charges.” 982 F.2d at 598.

       Other circuits have applied the stigma-plus theory as well. A trio of cases from the Second,

Ninth, and Seventh Circuits is especially instructive. All three cases involved the placement of

individuals on state-wide registries of child abusers, and in each case the legal effect of that

placement was to alter, but not necessarily to extinguish, certain rights. In Valmonte v. Bane, 18

F.3d 992 (2d Cir. 1994), child care providers in New York were required to consult the registry

when making hiring decisions and, if they decided to hire someone on the registry, they were

required to explain why in writing. Similarly, in Dupuy v. Samuels, 397 F.3d 493, 497 (7th Cir.

2005), individuals named in Illinois’s registry were presumptively unsuitable for certain positions,

and an employer who nonetheless wished to hire someone in the registry had to specially request



                                                 40
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 45 of 50



a waiver from the State. Id. at 497–98. In both cases, the courts concluded that “the requirement

that puts burdens on employers wishing to hire individuals on the list results in a change of that

individual’s status significant enough to satisfy the ‘plus’ requirement of the ‘stigma plus’ test.”

Valmonte, 18 F.3d at 1002; see also Dupuy, 397 F.3d at 511.

       In Humphries v. County of Los Angeles, 554 F.3d 1170 (9th Cir. 2009), rev’d on other

grounds, 562 U.S. 29 (2010), similarly, agencies in California were required to consult the registry

and to conduct an investigation of listed individuals before conferring rights and benefits such as

a license to work in child care or receiving custody of a relative’s child. The court held that the

burdens imposed by this regime were sufficient to require due process protections: “A tangible

burden exists in this context where a law effectively requires agencies to check a stigmatizing list

and investigate any adverse information prior to conferring a legal right or benefit . . . . This

requirement places a tangible burden on a legal right that satisfies the ‘plus’ test.” Id. at 1188.

       Here, Plaintiffs have similarly been stigmatized—by being labelled high risk—and the

consequences of that label are to similarly burden their rights—here, their rights to access the

banking system, which are burdened by the additional regulatory scrutiny brought to bear on banks

servicing purportedly high-risk customers. Under the reasoning of Valmonte, Dupuy, and

Humphries, the Government cannot stigmatize Plaintiffs and burden their background rights in

this way without providing due process—a requirement that they have not even arguably met.

Plaintiffs are thus entitled to judgment on their due process claim under the stigma-plus theory.

       B.      Defendants Have Violated Plaintiffs’ Due Process Rights Under the
               Reputation-Plus Theory.

       Plaintiffs have also shown a violation of due process under the “reputation plus” theory.

This theory has its genesis in Board of Regents of State Colleges v. Roth, 408 U.S. 564 (1972),

decided in the year following the Court’s decision in Constantineau. There, Roth, who had been a



                                                  41
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 46 of 50



non-tenured assistant professor in political science at a university in Wisconsin, was informed that

he would not be rehired when his teaching contract expired. Roth argued that the decision violated

his due process rights, but the Supreme Court rejected his claim. The Court did not hold that the

lack of tenure or any other property right to continued employment necessarily foreclosed due

process protection. Rather, the Court emphasized that the “State, in declining to rehire the

respondent, did not make any charge against him that might seriously damage his standing and

associations in his community . . . . Had it done so, . . . due process would accord an opportunity

to refute the charge before University officials.” Id. at 573. As with Constantineau, the Court

reiterated Roth’s reasoning in Paul v. Davis: “Roth recognized that governmental action defaming

an individual in the course of declining to rehire him could entitle the person to notice and an

opportunity to be heard as to the defamation.” 424 U.S. at 709.

       Following Roth and Paul, the D.C. Circuit has repeatedly recognized that “defamation in

the course of the termination of employment is” actionable under the Due Process Clause.

O’Donnell v. Barry, 148 F.3d 1126, 1140 (D.C. Cir. 1998) (quotation marks omitted). In Lyons v.

Barrett, for example, Lyons was fired by the GPO after “charges that he had sexually harassed a

female coworker.” 851 F.2d 406, 407 (D.C. Cir. 1988). The D.C. Circuit held that Lyons had made

out a reputation-plus claim:

       Combined with dismissal from a government job, . . . injury to reputation can rise
       to the level of a liberty deprivation. In the case at bar, appellant was discharged
       from his government position after an investigation into charges that he sexually
       harassed a fellow employee. It is clear that the circumstances of his termination had
       the potential to imperil his standings and associations in his community. We have
       no difficulty on this record finding that appellant had a protected liberty interest
       that was implicated in his dismissal.

Id. at 410 (quotation marks and citations omitted).

       Plaintiffs have established all the elements of a reputation-plus claim. First, each of the

Plaintiffs has had its relationship with at least one bank terminated. SOF ¶¶ 225, 238, 243. Because


                                                42
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 47 of 50



these terminations were caused by and attributable to Defendants’ actions, they are akin to the loss

of government employment. Cf. NCRI, 251 F.3d at 204 (due process implicated where the

government impaired the “right to . . . hold bank accounts”); Old Dominion Dairy Prods., Inc. v.

Secretary of Defense, 631 F.2d 953, 964 (D.C. Cir. 1980) (extending reasoning of Roth to reach

denial of government contracts, explaining that to “rule otherwise would drain Roth of meaning”).

Furthermore, these terminations occurred against the backdrop of Defendants falsely claiming that

the reputational risks incurred by having payday lenders as customers threaten the safety and

soundness of banks. The stigmatizing nature of this high-risk label has been heightened by the

association of law-abiding payday lending with Ponzi schemes, online gambling, and other

unsavory—if not illegal—activities, see SOF ¶ 32, and it has been reinforced by Defendants in

one-on-one communications with banks pressuring them to cease serving payday lenders, see SOF

¶¶ 118, 140, 195. Indeed, to this day the Defendant agencies have yet to unequivocally retract the

allegation that payday lenders are reputationally risky customers for banks.

       Like the stigma-plus theory, the reputation-plus theory does not require Plaintiffs to show

that they have been cut off from the banking system entirely. Rather, Plaintiffs need to show that

Defendants defamed them “in the course of the termination” of their accounts. See O’Donnell, 148

F.3d at 1140; see also Owen v. City of Independence, Mo., 445 U.S. 622, 633 n.13 (1980). To be

sure, Plaintiffs must show that Defendants’ actions caused their banks to terminate them—that is

what makes the loss of bank accounts in this case equivalent to the loss of government employment

in Roth and other reputation-plus cases. But as discussed above, supra pp. 30–34, it is clear beyond

any reasonable dispute that Defendants caused the terminations, from: (1) the direct evidence that

Defendants implemented a national policy prohibiting banks from facilitating payday loans and

pressuring banks into terminating their payday-lender customers; (2) the direct evidence showing




                                                43
       Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 48 of 50



how Defendants have raised the cost of doing business with payday lenders for banks across the

country by tarring the entire industry as “high risk;” and (3) the overwhelming indirect evidence

establishing Defendants’ hostility to payday lenders, their desire to cut them off from the banking

system, the coercive power they wield over banks, and the close temporal relationship between

their actions and Plaintiffs’ loss of banking relationships. Accordingly, Plaintiffs are also entitled

to judgment on their due process claim under the reputation-plus theory.

III.   Plaintiffs Are Entitled to an Appropriate Remedy.

       Courts have fashioned a variety of different remedies to redress stigma-plus and reputation-

plus due-process claims. In some cases, the courts have granted “name-clearing” relief designed

to remove the stigma the government has imposed on the plaintiff’s reputation. E.g., Lyons, 851

F.2d at 410–12. In other cases, the courts have required the government to provide due process

before the challenged stigmatizing action is taken. E.g., Humphries, 554 F.3d at 1201. And perhaps

most on-point, in Constantineau the courts simply “enjoin[ed] [the] enforcement” of Wisconsin’s

unconstitutional law providing for the “posting” of suspected drunkards. 400 U.S. at 434.

       Here, the Court should issue injunctive relief closing off both of the mechanisms through

which Defendants have stigmatized Plaintiffs and harmed their background legal rights. The Court

should end Defendants’ campaign of direct coercion by enjoining them, and their employees and

agents, from applying informal pressure on banks to terminate their relationships with payday

lenders (both direct customer relationships or indirect relationships with third-party payment

processors) or otherwise seeking to deprive Plaintiffs of their access to the banking system. And

the Court should end Defendants’ attempts to raise the cost of doing business with payday lenders

by requiring them to issue a public clarification that payday lending is not a disfavored, “high risk”

business, and that merely having a payday-lender (or a third-party that processes payments for

payday lenders) as a customer does not, standing alone, necessitate any kind of heightened


                                                 44
      Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 49 of 50



monitoring or enhanced due diligence obligations.

       Injunctive relief is warranted here. To obtain permanent injunctive relief, a plaintiff must

show that “(1) it will suffer an irreparable injury in the absence of an injunction; (2) legal remedies

are insufficient to compensate for that injury; (3) considering the balance of hardships between the

parties, an equitable remedy is warranted; and (4) the injunction is in the public interest.” Beck v.

Test Masters Educ. Servs. Inc., 994 F. Supp. 2d 98, 101 (D.D.C. 2014). As this Court has already

held, Plaintiffs plainly face irreparable injury, since the D.C. Circuit has squarely held that an

ongoing violation of due process amounts to irreparable harm. See Gordon v. Holder, 721 F.3d

638, 653 (D.C. Cir. 2013); see also Opinion at 27–28 (Feb. 23, 2017), Doc. 134. Under the same

reasoning, no damages remedy available at law would be a sufficient remedy. And the balance of

the equities and the public interest—factors that “merge when the Government is the opposing

party,” Nken v. Holder, 556 U.S. 418, 435 (2009)—also favor injunctive relief, since “enforcement

of an unconstitutional law is always contrary to the public interest.” Gordon, 721 F.3d at 653.

       Finally, the Court should also issue a declaration making clear that Defendants’ campaign

violated Plaintiffs’ right to due process. Declaratory relief is appropriate where “there is

a substantial controversy, between parties having adverse legal interests, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment.” Dow Jones & Co. v. Ablaise Ltd.,

606 F.3d 1338, 1345 (Fed. Cir. 2010). Here, a declaration that Defendants’ actions are unlawful

would do much to “terminate and afford relief from the uncertainty, insecurity, and controversy”

between the parties over the legality of Defendants’ campaign against payday lenders. Glenn v.

Thomas Fortune Fay, 222 F. Supp. 3d 31, 36 (D.D.C. 2016).

                                          CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs judgment as a matter of law.




                                                  45
Case 1:14-cv-00953-TNM Document 199-1 Filed 10/12/18 Page 50 of 50



 Date: October 12, 2018                Respectfully submitted,

                                       /s/ Charles J. Cooper
                                       Charles J. Cooper (Bar No. 248070)
                                       ccooper@cooperkirk.com
                                       David H. Thompson (Bar No. 450503)
                                       Peter A. Patterson (Bar No. 998668)
                                       Nicole J. Moss (Bar No. 472424)
                                       Harold S. Reeves (Bar No. 459022)
                                       John D. Ohlendorf (Bar No. 1024544)
                                       COOPER & KIRK, PLLC
                                       1523 New Hampshire Avenue, N.W.
                                       Washington, D.C. 20036
                                       (202) 220-9600
                                       (202) 220-9601 (fax)

                                       Attorneys for Plaintiffs




                                46
